Citation Nr: 0531481	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-22 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a second 
degree burn scarring of the right (minor) hand.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for traumatic arthritis of 
the first metacarpophalangeal joint of the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Due to the veteran's change in residence, this 
case was been transferred to the RO in Reno, Nevada, which 
now has jurisdiction.

The veteran had requested a Board video-conference hearing 
which was scheduled for November 2002.  The veteran did not 
appear for that hearing, with no reason given, and has not 
since made another hearing request.

This case was previously before the Board in November 2003, 
at which time the claims of entitlement to a compensable 
evaluation for scarring of the right hand and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right thumb disability were remanded for additional 
development.  The actions requested in that remand have been 
undertaken to the extent possible, and the case has been 
returned to the Board.  

In September 1999, a VA examiner stated that the veteran may 
have had an infection in his thumb joint at the time of an 
in-service burn which caused traumatic arthritis.  
Accordingly, a claim for service connection for traumatic 
arthritis of the first metacarpophalangeal joint of the right 
thumb on a direct basis and as secondary to service-connected 
second degree burn scarring of the right hand is referred to 
the RO for appropriate action.  See 38 C.F.R. §§ 3.303, 
3.304, 3.310.

The Board observes that in the November 2003 remand, the 
Board raised the possibility that service connection might be 
warranted for a right thumb disability on either a direct or 
secondary basis.  This theory of entitlement is entirely 
separate from the appeal before the Board brought under the 
provisions of 38 U.S.C.A. § 1151, and is governed by entirely 
separate regulations.  Accordingly, the claims are not 
inextricably intertwined.  



FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for 
scheduled VA examination for second degree burn scarring of 
the right hand in May 2004.

2.  The veteran filed the pending claim for compensation 
under 38 U.S.C.A. § 1151 after October 1997.

3.  Any additional disability, specifically claimed as 
traumatic arthritis of the first metacarpophalangeal joint of 
the right thumb, which manifested following right hand 
surgery performed by VA in January 1998, was not causally 
related to that surgery and did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, nor is it 
the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examination 
requires that the claim for an increased rating for second 
degree burn scarring of the right hand be denied.  38 C.F.R. 
§ 3.655 (2005).

2.  The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, characterized as traumatic arthritis 
of the first metacarpophalangeal joint of the right thumb, 
claimed to be the result of surgery performed by VA in 
January 1998, are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.358 (prior to, and as of, September 2, 2004), 
3.361 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after (March 2001 and June 2004) the 
adjudication of his claims.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In March 2001 and March 2004 and June 2004 letters 
implementing VA's duties to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claims, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  Collectively, these letters also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised, by virtue of a September 
1999 rating decision and a detailed October 1999 Statement of 
the Case (SOC), of the pertinent law and what the evidence 
must show in order to substantiate the claims.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that VA records are on file and the records contains all 
available VA examination reports.  The veteran recently 
failed to appear at scheduled VA examination, as will be 
further explained herein.  The duty to assist "is not always 
a one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


II.  Factual Background

The service medical records document the incurrence of second 
degree burns on the right hand and arm in March 1992.  It was 
noted that the burns left scars.

A VA examination was conducted in November 1992.  The 
examiner noted the burns on the right hand, which the veteran 
indicated did not produce any loss of function.  At the time, 
the complaints were limited to the right upper extremity.  A 
diagnosis of severe burn, right upper extremity, with 
increased sensitivity to heat, cold and pressure, and without 
limitation of motion, was made. 

By rating action of January 1993, service connection was 
granted for burn scars of both hands and right axilla and a 
noncompensable evaluation was assigned.

Release of burn scar contracture was performed in November 
1997 to first web of the right hand.

Thereafter, VA records show that the veteran was seen for 
right thumb contracture, and that he underwent a release 
procedure and full skin graft in January 1998.  The record 
includes a Standard Form 522, Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures, signed by the veteran on January 30, 1998.  
Therein, the nature of the operation was described (release 
of thumb contracture) and there were no documented exceptions 
to surgery or anesthesia.  The veteran certified that he 
understood the nature of the proposed procedure, the 
attendant risks involved and the expected results, and 
requested that the procedure be performed.  There were no 
complications from the procedure noted in any of the 
pertinent medical records and the veteran denied having any 
excessive pain, bleeding or fever.  

In February 1998, the veteran was seen for removal of 
stitches and a cast on his right hand.  It was noted that the 
veteran did not receive a return appointment following the 
November 1997 procedure.  The examiner reported a diagnostic 
impression of status post release burn scar contracture, and 
requested that the veteran's chart be obtained and sent to 
plastic surgery.

The veteran was examined on regular follow-up appointments in 
February 1998.  On February 23, 1998, the veteran's 
compliance with wearing a splint during the day and night, as 
well as active range of motion and scar management was noted.  
The veteran reported that he had been actively using his 
right hand.  On examination, the active range of motion of 
the wrist and interphalangeal joints were within normal 
limits.  The following was noted for the active range of 
motion for the metacarpals: 0 to 65 degrees with -2 extension 
of the 5th digit; 0 to 64 degrees flexion with -2 extension 
of the 4th digit; 0 to 43 flexion with -3 degrees extension 
of the 3rd digit; 0 to 64 degrees flexion with -7 extension 
of the 2nd digit; 0 to 106 degrees thumb flexion, 0 to 134 
degrees, and adduction and extension was within normal 
limits.  The veteran was instructed in stretching and scar 
treatment.  The veteran was compliant and occupational 
therapy was to start range of motion and scar management.  It 
was noted that as the wound healed, occupational therapy 
would incorporate modalities and pressure wear to manage 
scars, and it was felt that he would benefit from 
occupational therapy.

On another follow-up appointment later in February 1998, it 
was noted that the range of motion for the right hand had not 
changed since the last visit.  The veteran reported that 
prior to his visit, he used ice packs on the hand when it 
became hot and swollen. The use of the packs did alleviate 
some of the swelling.  He did not exercise the hand while it 
was swollen.  The examiner provided the veteran with 
instructions regarding scar massage, exercises, and the use 
of a splint.  The examiner determined that the scar was 
healing and that the veteran was compliant until a change in 
status.

On a visit in April 1998, it was noted that the veteran had 
completed five sessions of underwater ultrasound on the acute 
scar of the hand and chronic scar of the upper arm.  Changes 
had been noted.  The hypertrophic areas of the hand have 
flattened, and there had been little or no increased 
sensitivity.  He continued to perform scar massage at home 
and wore a scar pad.  The examiner determined that the 
treatment appeared successful and that the veteran was to 
continue with home treatment.

When seen in September 1998, the veteran's noncompliance with 
his home exercise program and attending follow-up visits was 
discussed.  The veteran complained of pain and sticking of 
the 4th right digit, as well as a snapping of the joint.  The 
examiner noted that even though the veteran had not been 
compliant, it was felt that he was capable of more than the 
range of motion exhibited.  Also, grip testing indicated more 
grip than exhibited as the scores were erratic.

When seen by plastic surgery in October 1998, the veteran 
complained of pain in the PIP joint of the right ring finger 
and stated that he was unhappy with the surgery.  Physical 
examination revealed that the graft was well-healed and 
stable and that the veteran was able to hold large objects 
without dropping them.  It was also noted that he had almost 
full range of active and passive motion, with the PIP joint 
of the ring finger lacking 2-3 degrees of full extension.  
The summary indicated that the veteran had dramatically 
improved.

In an October 1998 occupational therapy report, it was noted 
that the veteran had been followed by occupational therapy 
since February 1998 for range of motion and scar management.  
He had been discharged in March 1998 due to noncompliance 
with instructions and not attending scheduled appointments.  
He presented in September 1998 with complaints of right hand 
pain and decreased range of motion.  The veteran reported 
that he had not performed the prescribed exercises.  He 
complained of sticking in the right fourth digit and of 
drawing up at night.  He was referred to plastics for a 
splint.  It was noted that he had been given a splint 
previously, but had not been wearing it at night as 
instructed because he misplaced the splint.  It was indicated 
that he was agitated due to differences of opinion between 
him and his physician.  On the assessment, the examiner 
stated that the veteran's dissatisfaction with right hand 
function was unclear.  The examiner noted that there had been 
dramatic improvement even without the veteran's compliance 
with the home exercise program.  Improvement included an 
increased range of motion and flattening of scar tissue.  On 
examination, the snapping previously felt in September could 
not be palpated.

On an appointment in November 1998, the occupational 
therapist measured the veteran's thumb with the following 
improvements:  flexion from 0 to 55 degrees to 0 to 62 
degrees, and adduction went from 0 to 35 degrees to 0 to 40 
degrees.  The veteran was compliant with nighttime resting 
hand splint and stretching splint wear.  He reported that he 
had recently accepted employment that required him to lift 
items that had been in a freezer.  In light of this 
information, he was provided a large right protection glove.  
The examiner commented that the veteran did "symptom magnify" 
but did find that he appeared compliant as demonstrated by 
his progress.  Prognosis was guarded due to the past history 
of noncompliance.  The occupational therapist felt that if 
compliant with exercises, stretching and splint wear, the 
veteran could improve his hand range of motion and strength.

In December 1998, the veteran reported continued complaints 
of pain in the hand and indicated that he could not close his 
hand.  The examiner suspected tenosynovitis upon finding 
crepitus on extension of the finger.

VA reports show that in April 1999, it was noted that the 
veteran was doing much better and that he was working with 
occupational therapy.  The hand was considered well healed.  
The examiner noted slight decrease in strength of the right 
4th finger, and good range of motion.

On a follow-up appointment of May 1999, the examiner reported 
that the hand was within functional limits.  The veteran 
continued to complain of fourth right digit fixed in flexion 
and swelling at night.  He could palpate triggering.  He 
reported that the splint was no longer effective and appeared 
to be worsening.  He also reported that he was no longer 
doing his exercises.  The examiner determined that the 
veteran magnified his symptoms, but found that triggering was 
palpated by occupational therapy.

In May 1999, the veteran filed a claim alleging that the 
January 1998 surgery caused additional disability.  He stated 
that after the surgery, he could not bend his ring finger of 
the right hand for gripping, and that the finger swells and 
the nerves tingle.  He also complained of muscle spasms and 
stated that none of the aforementioned problems were present 
before the surgery.  He also maintained that his service-
connected disability due to burns had increased in severity.  
In this regard, he indicated that he did not have enough 
flexibility in the hand to open it fully.

On a follow-up visit in July 1999, there were full active and 
passive ranges of motion for the 2nd to the 5th digit, and 
palmar and radial abduction of the right thumb was much 
improved.

A VA examination was conducted in September 1999.  The 
examiner acknowledged a review of the file in the report.  It 
was noted that the veteran was working as a meat cutter.  He 
complained of tingling in the palm of the hand, and that he 
lacked full flexion in the ring finger.  A recent visit 
revealed stenosing tenosynovitis.  He also complained that he 
lacked the last few degrees of extension and abduction of the 
right thumb.  He was unable to make a fist because of the 
right ring finger.  

Physical examination revealed that the thumb MCP joint lacked 
20 degrees of full extension and flexed to 40 degrees.  The 
collateral ligaments of the joint were stable to varus and 
valgus stress.  The DIP joint had 20 degrees of 
hyperextension and 80 degrees of flexion.  The collateral 
ligaments were stable.  There was a full thickness skin graft 
measuring 4 cm x 7cm on the volar side of the first web space 
and the palm of the hand.  There was another full thickness 
graft measuring 1 cm x 6 cm on the volar ulnar aspect of the 
index finger.  There was good sensation in all the fingers.  
On flexion and extension of the last 4 fingers, a click was 
palpable in the ring finger.  When making a fist, the tip of 
the ring finger and the palm of the hand did not connect, 
lacking about 1 cm, but was able to connect the other fingers 
to the palm without difficulty.  

The examiner reported an impression of status post burn of 
the right hand, stenosing tenosynovitis of the flexor tendons 
of the right ring finger, and traumatic arthritis of the 
first metacarpophalangeal joint of the right thumb.  The 
examiner opined that neither the stenosing tenosynovitis nor 
the traumatic arthritis in the first metacarpophalangeal 
joint were the result of the surgery and explained that he 
may have had an infection in that joint at the time of the 
burn causing this traumatic arthritis.

A VA examination for scars was also conducted in September 
1999.  The examiner provided only minimal findings.  He noted 
that the veteran was left-hand dominant and that surgery for 
release of burn scar contractures was performed on the right 
hand.  A 10 square inch skin graft was present in the palm of 
the right hand and index finger.  

VA medical records dated in 2000 and 2001 are also on file.  
In November 2000, the veteran was seen for complaints of pain 
over the 4th digit and complained of locking.  It was noted 
that he had started a job as an assemblyman 2 months 
previously and used his hand a lot.  There was tenderness of 
the 4th digit with 4/5 strength and no erythema or swelling.  
An assessment of tendonitis was made.

In November 2003, the Board remanded the veteran's claims.  
The Board noted that the recently amended rating criteria for 
skin disorders necessitated a VA examination with respect to 
the increased rating claim.

In March 2004, the Appeals Managements Center (AMC) wrote to 
the veteran.   He was notified that the AMC had asked the VA 
medical facility nearest to him to schedule him for an 
examination in connection with his claim.  He was advised 
that when a claimant, without good cause, fails to report for 
an examination, the claim shall be rated based on the 
evidence of record.  He was also advised that without an 
examination, his claim may be denied. 

The veteran was schedule for VA examination in May 2004.  He 
failed to report.  In June 2004, the AMC wrote to the veteran 
and told him that it had been advised that he failed to 
report for his VA examination.  He was asked to indicate 
whether or not he wanted to be rescheduled.  The veteran did 
not respond.


III.   Second degree burn scarring of the right hand

Veterans seeking compensation are required to report for 
scheduled VA examinations. 38 C.F.R. §§ 3.326, 3.327 and 
3.655.  Specifically, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.

The Board specifically remanded this case to the RO in 
November 2003 to schedule the veteran for VA examination to 
assess the current severity of his second degree burn 
scarring of the right hand.  He had not undergone examination 
since 1999, and that examination was insufficient for rating 
purposes.  It provided only minimal findings pertaining to 
the veteran's right hand and is now over six years old.  It 
did not provide adequate medical findings conforming to the 
applicable rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005) 
(effective from August 30, 2002).  The veteran failed to 
attend the scheduled VA evaluation in May 2004.   He has not 
provided any information as to why he failed to attend the 
scheduled VA examination of his scars.  Accordingly, the 
Board has no choice but to deny the veteran's increased 
rating claim due to a failure to attend the scheduled VA 
evaluation.

Although the RO did not specifically notify the veteran of 38 
C.F.R. § 3.655, there is no prejudice by the Board's 
consideration of this provision as the veteran was provided 
adequate notice of the adverse consequences for failure to 
report for VA examination, including that his claim may be 
denied, by means of the March 2004 letter from the RO.

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for an increased rating for his 
second degree burn scarring of the right hand.  Consistent 
with 38 C.F.R. § 3.655 (b), the claim must be denied.


IV.  38 U.S.C.A. § 1151

The veteran claims benefits under 38 U.S.C.A. § 1151 for 
traumatic arthritis of the right thumb, following a flexion 
contracture of the first right web space and a full thickness 
skin graft performed by VA in January 1998.

The veteran filed this claim in May 1999.  Effective October 
1, 1997, the United States Congress amended 38 U.S.C.A. § 
1151.  See § 422(a) of Pub. L. No. 104-204.  The purpose of 
the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which had held that no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown: 
(1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in the present case) were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As 
pertains to the instant claim, the amendments added 38 C.F.R. 
§ 3.361, to establish the criteria for a claim based on the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  The RO has had the opportunity to evaluate the 
veteran's claim under the amended criteria, as shown by the 
October 1999 SOC and July 2001 SSOC; accordingly, the Board 
finds that the veteran will not be prejudiced by having his 
claim addressed at this time by the Board.

In this regard, the Board points out that the newly added 38 
C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and "Department facility"; and (5) the 
activities that are not considered hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The Board notes that 
the instant claim is subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed in 1999.  With respect to 
numbers (4) and (5), outlined above, there has not at any 
point been a dispute as to whether the medical treatment at 
issue was furnished by VA employees at a VA facility.  With 
respect to numbers (1) and (2), outlined above, the substance 
of the referenced criteria was communicated to the veteran 
via the SOC and SSOCs.

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision in effect 
since October 1997.  In short, the provisions of the newly 
added 38 C.F.R. § 3.361 were already considered by the RO in 
applying 38 U.S.C.A. § 1151 to the claim.  For the above 
reasons, the Board finds that the veteran has not been 
prejudiced by the application of 38 C.F.R. § 3.361.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997, were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of the 
present 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46,426, 46,325 (Aug. 3, 2004), codified at 38 C.F.R. § 
3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  Id.

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46,426, 46,325 (Aug. 3, 
2004), codified at 38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is, in each claim, to be determined based upon what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id. 

In this case, the veteran has asserted that right hand 
surgery, to include a full skin graft performed by VA in 
January 1998, caused residuals claimed as traumatic arthritis 
of the first metacarpophalangeal (MCP) joint of the right 
thumb.  

The record on appeal reflects that the veteran complained of 
decreased strength and an inability to grip objects in May 
1999.  Specific impairment of the right thumb was not 
documented until it was noted in a September 1999 VA 
examination report that the thumb MCP joint lacked 20 degrees 
of full extension and flexed to 40 degrees and a diagnosis of 
traumatic arthritis of the first MCP joint of the right thumb 
was made.  Accordingly, the presence of additional disability 
following the January 1998 hand surgery performed by VA is 
shown. 

The next question, then, is whether the claimed condition is 
causally related to right hand surgery performed by VA in 
January 1998.  Consistent with the analogy to a service-
connection claim, since a section 1151 claim is a claim for 
disability compensation, a veteran is not only required to 
establish some type of injury/disability due to VA medical 
care, but "must still submit sufficient evidence of a causal 
nexus between that event and his or her current disability to 
be ultimately successful on the merits of the claim."  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).  In this regard, 
both the underlying statute at 38 U.S.C.A. § 1151 and the 
newly promulgated regulations specify that actual causation 
is required.  To establish causation, the competent evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination, and that the 
veteran now has an additional disability does not establish a 
causal relationship between the two.  See 69 Fed. Reg. 
46,433-35, codified at 38 C.F.R. §3.361(c)(1) (2005). 

The record contains only one medical opinion regarding 
causation.  In September 1999, the VA examiner stated that 
the traumatic arthritis in the veteran's first MCP joint was 
not the result of the surgery.  The record is negative for 
any contrary medical opinion or for any competent evidence, 
medical or otherwise, reflecting that the 1998 VA surgery 
caused traumatic arthritis of the right thumb.    

In evaluating the evidence regarding the element of 
causation, the Board concludes that the preponderance of the 
evidence, as well as the more probative evidence, indicates 
that there is no causal relationship between the January 1998 
hand surgery and the subsequent diagnosis of arthritis of the 
right thumb.  

Furthermore, there is no competent evidence of record which 
indicates or even suggests that the claimed right thumb 
disability (1) resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the January 1998 
surgery and treatment at issue; or (2) was an event not 
reasonably foreseeable.  

The Board has reviewed the veteran's statements.  Although he 
has reported the difficulties he associates with the VA 
treatment, the veteran's own opinion as to whether VA 
treatment was the proper treatment for his presenting 
condition or whether or not VA was at fault, is not competent 
medical evidence.  The Court has made clear that a layperson 
is not competent to provide evidence in matters requiring 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds, therefore, that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to compensation for traumatic arthritis 
of the first MCP joint of the right thumb pursuant to 38 
U.S.C.A. § 1151 based upon VA treatment associated with right 
hand surgery performed in January 1998.  In reaching this 
decision, the Board has considered the doctrine of reasonable 



doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for second degree 
burn scarring of the right (minor) hand is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for traumatic arthritis of the first 
metacarpophalangeal joint of the right thumb, claimed as a 
result of surgery performed by VA in January 1998, is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


